Citation Nr: 1817459	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-255 21A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to a service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to January 1988 and from November 1992 to February 1994 and from November 2007 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran claim for service connection for an acquired psychiatric disability was granted in a October 2017 Rating Decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development.  The Board finds that the VA examination provided to the Veteran in November 2017 is, in part, inadequate.  The VA examiner wrote in his opinion that the Veteran had only one incident of a skin rash in service in November 1978.  However, upon review of the Veteran's service treatment records, the Board notes that the Veteran was seen in December 1, 1978 for dermatitis on both hands; in October 1987 where he was seen for an unknown skin problem which the Veteran described as an intermittent issue; in a November 12, 2008 Post- Deployment Health Assessment wherein the Veteran marked that he had acquired skin diseases and/or rashes; and within a year of his separation, in November 25, 2009,  VA treatment record wherein the Veteran was reported to have persistent papular or modular skin rashes.  As these issues were not addressed in the VA examination, the Board finds that the examiner's opinion was deficient.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records should be collected from the VA Texas Valley Coastal Bend Health Care System and all associated outpatient center and clinics.  In particular, the AOJ should retrieve VA treatment records from January 2017 to present.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  Schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to identify skin disabilities, and determine any respective etiologies.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

A).  After considering the pertinent information in the record in its entirety, the VA examiner is asked to identify all skin disabilities present. Then the examiner should opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any skin disability identified, was incurred or aggravated by his active duty.

In providing an opinion, the examiner should comment on:

(i). November 1978 Service Treatment Record wherein the Veteran sought care for dry hands and feet.

(ii). A December 1, 1978 Service Treatment record wherein the Veteran was seen for dermatitis on both hands.

(iii). An October 1987 Service Treatment Record wherein the Veteran was seen for an unknown skin problem which the Veteran described as an intermittent issue.

(iv).  A November 12, 2008 Service Treatment Record  and Post- Deployment Health Assessment wherein the Veteran marked that he had acquired skin diseases and/or rashes.

(v). A November 25, 2009 VA treatment record wherein the Veteran was reported to have persistent papular or modular skin rashes.  Please note that the VA treatment record was within in year of the Veteran's separation.
3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.   






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


